NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

STEVEN APPEL,                  )
                               )
                               )
           Petitioner,         )
                               )
v.                             )           Case No.   2D18-4443
                               )
THE BOARD OF TRUSTEES OF THE )
CITY PENSION FUND FOR          )
FIREFIGHTERS AND POLICE        )
OFFICERS IN THE CITY OF TAMPA, )
                               )
           Respondent.         )
                               )

Opinion filed March 20, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Hillsborough County;
Richard A. Nielsen, Judge.

Misti L. Howey and Tonya A. Oliver of
Oliver & Fox, P.A., Tampa, for
Petitioner.

Robert D. Klausner, Stuart A. Kaufman
and Anna R. Klausner Parish of
Klausner, Kaufman, Jensen & Levinson,
P.A., Plantation, for Respondent.


PER CURIAM.


             Denied.
KHOUZAM, MORRIS, and BLACK, JJ. Concur.




                                  -2-